                             Case 3:18-cv-00372-CSH Document 49 Filed 02/05/19 Page 1 of 1
                                                                                                               Civil- (Dec-2008)
                                                          HONORABLE:        Charles S. Haight, Jr.
                                 DEPUTY CLERK Breigh Freberg            RPTR/ECRO/TAPE Tracy Gow
         TOTAL TIME:           1 hours 13   minutes
                                   DATE: 2/5/2019       START TIME: 10:51am        END TIME: 12:04pm
                                                     LUNCH RECESS         FROM:             TO:
                                             RECESS (if more than ½ hr)   FROM:             TO:

         CIVIL NO. 18CV372 (CSH)


                     Manker, et al                                                J. Ershow, N. Taykhman, M. Wishnie
                                                                                         Plaintiff’s Counsel
                                      vs
                     Spencer                                                      D. Nelson
                                                                                         Defendant’s Counsel

                                                COURTROOM MINUTES- CIVIL

                               Motion hearing                     Show Cause Hearing
                                Evidentiary Hearing               Judgment Debtor Exam
                            ✔ Miscellaneous Hearing Sch Hrg


            .....#          Motion                                                   granted      denied       advisement
            .....#          Motion                                                   granted      denied       advisement
            .....#          Motion                                                   granted      denied       advisement
            .....#          Motion                                                   granted      denied       advisement
            .....#          Motion                                                   granted      denied       advisement
            .....#          Motion                                                   granted      denied       advisement
            .....#          Motion                                                   granted      denied       advisement
            .....           Oral Motion                                              granted      denied       advisement
            .....           Oral Motion                                              granted      denied       advisement
            .....           Oral Motion                                              granted      denied       advisement
           .....            Oral Motion                                              granted      denied       advisement
            .....              Briefs(s) due              Proposed Findings due                Response due
           .............                                                                               filed   docketed
           .............                                                                               filed   docketed
           .............                                                                               filed   docketed
           .............                                                                               filed    docketed
            .............                                                                              filed   docketed
            .............                                                                              filed   docketed
            ............                        Hearing continued until                           at

Notes:
